Filed 2/26/15 (unmodified opn. attached)

                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 SECOND APPELLATE DISTRICT

                                           DIVISION FIVE


JEFFREY SIEGEL, as Trustee, etc.                     B253746

        Plaintiff and Respondent,                    (Los Angeles County
                                                     Super. Ct. No. BP135326)
        v.

ELISABETH FIFE,                                     MODIFICATION ORDER
                                                    [CHANGE IN JUDGMENT]
        Defendant and Appellant.




        The opinion filed February 26, 2015 is modified as follows:

        1. On page 1, the reference to “MICHAEL WILSON” is deleted and replaced

with “JEFFREY SIEGEL.”

        2. On page 8, at the conclusion of the first paragraph, the following sentence is to

be inserted: “While the appeal was pending, Mr. Siegel was substituted in place of

Michael as the new successor trustee.”

        3. On page 14, delete the reference to “Michael Wilson” and replace it with

“Jeffrey Siegel.”

             _____________________                     ______________________
             TURNER, P.J.                              KRIEGLER, J.
Filed 2/26/15 (unmodified version)
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 SECOND APPELLATE DISTRICT

                                       DIVISION FIVE


JEFFREY SIEGEL, as Trustee, etc.                  B253746

        Plaintiff and Respondent,                 (Los Angeles County
                                                  Super. Ct. No. BP135326)
        v.

ELISABETH FIFE,

        Defendant and Appellant.




        APPEAL from an order of the Superior Court of Los Angeles County, James A.
Steele, Judge. Affirmed.
        Law Offices of Phillip K. Fife and Phillip K. Fife for Defendant and Appellant.
        Orren & Orren and Tyna Thall Orren; Paul F. Cohen; and Leslie Barnett for
Plaintiff and Respondent.
                                   I. INTRODUCTION


       The objector, Elisabeth Fife, appeals from a probate court’s order confirming the
sale of real property belonging to a trust. The objector is a beneficiary of the Betty Jean
Brown Revocable Trust, dated September 1, 2005 (the 2005 trust). The trust provided
that upon Ms. Brown’s death, the objector would receive specific real property for the
care of Ms. Brown’s cats. Ms. Brown’s conservator, Jeffrey Siegel, filed a probate court
petition seeking approval of the sale of that specific real property belonging to the trust.
Mr. Siegel contended the sale of the real property was necessary for the benefit of the
settlor, Ms. Brown. Ms. Brown was under a conservatorship and resided in assisted
living. Mr. Siegel argued that the conservatorship estate lacked funds to maintain Ms.
Brown’s care during her life. Mr. Siegel asserted the immediate sale of the real property
was necessary. The trustee agreed with the conservator. The probate court agreed with
Mr. Siegel and overruled the objections.    It conducted an overbid for the real property.
Upon receiving a satisfactory bid, the probate court ordered the real property be sold.
The objector contends the probate court’s order granting the petition to sell the real
property violated Probate Code section 21402 regarding the abatement order for trust
assets.1 We affirm the order permitting the sale to be completed.


                                    II. BACKGROUND


                         A. Ms. Brown’s September 1, 2005 Trust


       Ms. Brown is the settlor and beneficiary of the 2005 trust. Ms. Brown was the
first trustee and primary beneficiary. The 2005 trust was amended on April 12, 2007, by
the first amendment. The second amendment amended the 2005 trust on August 14,


1
       Future statutory references are to the Probate Code.

                                              2
2011. The amended 2005 trust provides, “At the death, resignation or incapacity of Betty
Jean Brown, George Wilson shall serve as the first successor sole trustee. If George
Wilson shall fail or refuse to act as first successor sole trustee, his son Michael Wilson
shall serve as the second successor sole trustee.”2 George is a longtime friend of Ms.
Brown. By the second amendment to the 2005 trust, Ms. Brown made the trust
irrevocable. On September 1, 2011, Ms. Brown resigned as trustee.
       The trustee is vested under the 2005 trust with several powers: “To carry out the
purposes of this trust and subject to any limitations stated elsewhere in this declaration of
trust, the trustee is vested with the following powers, in addition to any now or hereafter
conferred by law: [¶] . . . [¶] 2. To sell or convey, at public or private sale, for cash or
credit; to exchange; to divide; to grant options; and to abandon a trust asset or any interest
therein.” The 2005 trust provides for the settlor during her lifetime under section 3.03:
“During the lifetime of the Settlor, the trustee shall at least annually, unless otherwise
directed by the settlor in writing, pay to or apply to the benefit of the settlor, all of the net
income from the trust estate. [¶] During the lifetime of the settlor, should the net income
of the trust estate be insufficient to provide for the care, maintenance, support, or desires
of the settlor as hereinafter defined, the trustee may from time to time, in the trustee’s
sole and absolute discretion, pay to or apply for the benefit of the settlor, such amounts
from the principal of the trust estate as the trustee deems necessary or advisable for the
care, maintenance, support or desires of the settlor. As used in this section, the term
‘care, maintenance, support or desires of the Settlor shall mean: [¶] B. [sic] The
providing of proper care, maintenance and support for the settlor during any period of
illness, or other want of necessity; [¶] C. The maintenance of the settlor in the manner
of living to which the settlor is accustomed on the date of this declaration; [¶] D. The
settlor’s desire to withdraw assets of any kind in any amount which does not otherwise
violate the terms and provisions of this trust. [¶] In interpreting the provisions of this


2
        Several individuals share the same last name. For ease of reference, the court shall
refer to them by their first name. No disrespect is intended.

                                                3
section, the trustee shall use broad discretion for the settlor’s rights to withdraw principal,
and rights of any remaindermen shall be considered of secondary importance.”
       Upon Ms. Brown’s death, the 2005 trust’s assets were to be distributed as follows
under section 5.02. George would receive the Iron County, Utah property, all of Ms.
Brown’s personal property excluding her cats and any remainder of the 2005 trust. The
objector would receive the house at 1321 Edgecliffe Drive in Los Angeles, California
(the Edgecliffe house) as well as Ms. Brown’s cats. The 2005 trust would retain $50,000
for the care of the cats and upkeep of the Edgecliffe house. Richard, Carmen and Tony
Perez were to receive $5,000 each.3 Richard Martin, Ms. Brown’s second cousin, was to
receive land in Riverside County, California. Ms. Brown was not deceased at the time of
the filing of the notice of appeal.


      B. The Purported 2011 Trust and Appointment of Mr. Siegel as Conservator


       Ms. Brown formerly lived at 1651 East 85th Street in Los Angeles, California (the
85th Street house). Ms. Brown lived at the Edgecliffe house beginning in 1999 after the
death of her brother. The objector, who lived across the street from the Edgecliffe house,
began assisting Ms. Brown with errands in 2007. The objector cared for Ms. Brown’s
cats. The objector described how she began to care for the cats in her own home: “. . . I
found the interior of [Ms. Brown’s] home to be in a deplorable condition and exhibiting
no kind of cleaning being done to it. There seem to be fewer things in the house, from
which I inferred that Martin and/or Perez had taken things from the house, but the house
remained far dirtier than it had been when Carmen and I first cleaned it and not a very
healthy environment for [Ms. Brown] or her cats to live in. [Ms. Brown’s] twelve cats
remained in my house, where I continue to provide for their care.” As of the filing date
of the notice of appeal, the objector continued to care for Ms. Brown’s cats.




3
       For clarity’s purpose we will refer to Richard Perez as Mr. Perez.

                                              4
         In 2010, Mr. Perez began performing maintenance work on the Edgecliffe and the
85th Street houses. Mr. Perez lived across the street from the 85th Street house. From
2010 forward, both Mr. Martin and Mr. Perez attempted to isolate Ms. Brown from the
objector and George. Ms. Brown amended her trust to be irrevocable because she felt she
would inevitably be unable to resist pressure by Mr. Martin to change her estate plan to
benefit him.
         In the fall of 2011, Mr. Martin and Mr. Perez moved Ms. Brown from the
Edgecliffe house back to the 85th Street residence. Both the objector and George lost
contact with Ms. Brown. On October 11, 2011, Ms. Brown purported to execute a new
trust (the 2011 trust). The 2011 trust purported to revoke the 2005 trust. The 2011 trust
named Mr. Martin as trustee and devised Ms. Brown’s entire estate to him upon her
death.
         On January 23, 2012, Ms. Brown filed a voluntary petition for appointment of a
conservator for her estate and person. The probate court granted the petition on March
20, 2012. Mr. Siegel was appointed conservator. Conservatorship letters were issued on
March 26, 2012. The probate court brought both the 2005 and 2011 trusts under its
supervision by the order. Mr. Siegel was also appointed interim successor trustee of both
the 2005 and 2011 trusts.
         On June 21, 2012, as interim successor trustee, Mr. Siegel filed a petition for an
order to determine: the validity of the 2011 trust documents; reinstatement of the original
estate planning documents; revocation of the 2011 trust; affirming terms of the 2005
trust; and nullifying three deeds. On December 20, 2012, the probate court granted the
June 21, 2012 petition. The probate court declared the 2011 trust void and nullified three
purported deeds of transfer. The probate court also declared the 2005 trust as amended to
be the operative trust. On April 26, 2013, Mr. Siegel formally resigned as interim
successor trustee. The probate court appointed Michael as successor trustee due to
George’s inability to act as successor trustee. The 2005 trust remains under court
supervision.



                                               5
     C. The Trustee’s Petition to Sell Real Property Including the Edgecliffe House


       Michael, as trustee, placed the Edgecliffe house, the 85th Street residence and the
five vacant lots adjacent to the latter property on sale. On November 26, 2013, the
trustee received a bid to sell the Edgecliffe house for $560,000. On December 2, 2013,
the trustee filed a report of sale and petition for an order confirming sale of the real
property.
       Mr. Siegel, as conservator, moved Ms. Brown from the 85th Street house to an
assisted living apartment named Kingsley Manor. Mr. Siegel believed returning Ms.
Brown to living at the Edgecliffe house not to be in her best interest. The trustee
submitted evidence that repairing the Edgecliffe house was financially infeasible. P.
Hernandez Builders provided an itemized description of the work needed to fix the
Edgecliffe house and estimated a cost of over $225,000 to repair the residence. As noted,
the Edgecliffe house was appraised at only $685,000.
       The conservator attested that Ms. Brown’s conservatorship estate was out of funds
as of December 31, 2013. According to the conservator, Ms. Brown’s assisted living
costs were $4,000. There were additional costs for incidental expenses, property taxes
and maintenance of real property. Ms. Brown also owed Kingsley Manor several months
of payments for her care. The conservator also declared capital gains taxes would not be
a significant liability if the Edgecliffe house is sold.
       On December 23, 2013, the objector filed her opposition to the petition seeking
confirmation of the sale of the Edgecliffe house. The objector argued: there was no
showing a sale of trust assets was necessary; this was because the conservator, Mr.
Siegel, had sufficient cash reserves to support Ms. Brown for two years; and section
21402, subdivision (a) required the trustee to first sell off the assets comprising the
residue of the trust before selling assets designated as specific gifts. The objector

                                                6
explained: “. . . [Ms. Brown] made clear that the welfare of her cats was very important
to her and she provided that $50,000 of her trust estate should be kept in trust for ‘the
care of the cats and the upkeep of the Edgecliffe house where the cats will live until the
last cat has died from natural causes.’ She directed that her ‘real property at 1321
Edgecliffe Dr. shall be distributed to my friend Eli[s]abeth Fife. . . . The Trustee’s
proposed sale of the [Edgecliffe property] not only deprives Elisabeth Fife of the
prospective right to receive the [Edgecliffe property] upon the death of [Ms. Brown], but
also defeats [Ms. Brown]’s plan that the person to whom she wants the [Edgecliffe
property] to go will have that property available for the cats to live out their days there.
Elisabeth Fife plans to keep the promise she made to [Ms. Brown] to care for her
cats . . . .”
        On December 31, 2013, Michael filed his response to objector’s opposition.
Michael, the trustee, argued he did not violate his fiduciary duties because he listed the
Edgecliffe house, the 85th Street house, and the five vacant lots for sale concurrently.
The conservator, Mr. Siegel, represented that Ms. Brown needed funds for her care.
Michael argued: based on a review of the recent accounting, Ms. Brown’s income was
$2,800 a month while her expenses were $11,000 a month; the expenses included
caregiving, assisted living, property taxes, insurance, maintenance and upkeep of the trust
properties; when combined with the court-authorized conservator and attorney fees, there
were no funds remaining and there were insufficient funds to pay for a 24-hour caregiver
if Ms. Brown returned to living at the Edgecliffe house. Additionally, Michael argued
the objector could recover a general pecuniary gift after Ms. Brown’s passing for the sale
of the Edgecliffe house under section 21134, subdivision (a).
        On January 6, 2014, after the hearing, the probate court overruled the objections.
The probate court noted the settlor, Ms. Brown, needed funds while she was living. The
probate court held an overbid for the Edgecliffe house. The probate court accepted a bid
of $650,000 for the Edgecliffe house. The objector appealed the order. On January 28,
2014, the probate court ordered the petition for sale of real property confirmed.



                                              7
       On June 16, 2014, Michael resigned as successor trustee of the trust. The probate
court appointed Mr. Siegel as successor trustee. Mr. Siegel has taken the place of
Michael as trustee for purposes of this appeal. After the filing of the notice of appeal, we
issued a writ of supersedeas staying the sale of the Edgecliffe house. (Wilson v. Fife
(Apr. 22, 2014, B253746) [nonpub. order].)


                                     III. DISCUSSION


                          A. Trustee Power to Sell Trust Property


       Under section 16266, “The trustee has the power to acquire or dispose of property,
for cash or on credit, at public or private sale, or by exchange.” (See Moeller v. Superior
Court (1997) 16 Cal. 4th 1124, 1132.) A trustee may file a petition in the probate court to
approve certain actions, including the sale of real property. (§ 17200, subd. (b)(5)
[“Settling the accounts and passing upon the acts of the trustee, including the exercise of
discretionary powers”]; see Bellows v. Bellows (2011) 196 Cal. App. 4th 505, 511.) The
probate court has discretion to make any necessary and appropriate orders, including
approving a sale of trust real property. (§ 17206; see Alemany v. Wensinger (1870) 40
Cal. 288, 293.) Here, the trust provides the trustee with authority to sell the trust’s assets
in section 2.02.


                    B. Reduction in the Objector’s Share of the Estate


       The objector contends the proposed sale of the Edgecliffe house violates section
21402, subdivision (a). This case involves two distinct standards of review. In part, we
must construe the abatement statutes which permit the reduction of the devises of a trust.
We review the construction of a statute de novo. (Jenkins v. Teegarden (2014) 230
Cal. App. 4th 1128, 1138; Estate of Stoddart (2004) 115 Cal. App. 4th 1118, 1126-1127.)
Also, as we will explain, we must interpret the terms of the 2005 trust. Our Supreme

                                              8
Court has held: “The interpretation of a will or trust instrument presents a question of
law unless interpretation turns on the credibility of extrinsic evidence or a conflict
therein. [Citations.]” (Burch v. George (1994) 7 Cal. 4th 246, 254; see Tunstall v. Wells
(2006) 144 Cal. App. 4th 554, 561 [same]; see § 21102, subd. (a) [“The intention of the
transferor as expressed in the instrument controls the legal effect of the dispositions made
in the instrument.”].) Our Supreme Court has explained: “Extrinsic evidence is
‘admissible to interpret the instrument, but not to give it a meaning to which it is not
reasonably susceptible’ [citations], and it is the instrument itself that must be given effect.
[Citations.] It is therefore solely a judicial function to interpret a written instrument
unless the interpretation turns upon the credibility of extrinsic evidence.” (Parsons v.
Bristol Development Co. (1965) 62 Cal. 2d 861, 865 (Parsons); Gardenhire v. Superior
Court (2005) 127 Cal. App. 4th 882, 888.) In the case of undisputed evidence but
conflicting inferences, we apply the following standard of review, “[W]here the evidence
is undisputed and the parties draw conflicting inferences, [the appellate court] will
independently draw inferences . . . .” (City of El Cajon v. El Cajon Police Officers’ Assn.
(1996) 49 Cal. App. 4th 64, 71 [interpretation of written documents]; see Parsons, supra,
62 Cal.2d at p. 866, fn. 2 [interpretation of written instruments].) Section 21121
provides: “All parts of an instrument are to be construed in relation to each other and so
as, if possible, to form a consistent whole. If the meaning of any part of an instrument is
ambiguous or doubtful, it may be explained by any reference to or recital of that part in
another part of the instrument.” (See Colburn v. Northern Trust Co. (2007) 151
Cal. App. 4th 439, 449, fn. 2.)
       Where a trust makes provisions for particular persons, but the settlor’s property is
insufficient to fully pay all the debts, some devises may be reduced to pay the trust
obligations. (Burkett v. Capovilla (2003) 112 Cal. App. 4th 1444, 1452; see In re Buck’s
Estate (1948) 32 Cal. 2d 372, 376; 14 Witkin, Summary of Cal. Law (10th ed. 2005)
Wills and Probate, § 658, p. 745.) In the context of wills, the Law Revision Commission
described abatement or reduction of a distribution thusly, “[I]f property not disposed of
by a decedent’s will and residuary property are not sufficient to pay debts, expenses of

                                               9
administration, or family allowance, then general and specific devises must be abated
(reduced).” (Recommendation Relating to Abatement (Nov. 1987) 19 Cal. Law Revision
Com. Rep. (1987) p. 869.) Section 21400 states, “[I]f the instrument provides for
abatement, or if the transferor’s plan or if the purpose of the transfer would be defeated
by abatement as provided in this part, the shares of beneficiaries abate as is necessary to
effectuate the instrument, plan, or purpose.” (See Valentine v. Read (1996) 50
Cal. App. 4th 787, 792; Witkin, op. cit., § 658, p. 745.)
       We now turn to section 21402, subdivision (a) which governs the reduction of a
beneficiary’s share of an estate. Section 21402, subdivision (a) serves as the legal basis
for the objector’s contention the sale of the Edgecliffe house may not occur. Section
21402, subdivision (a) states in part: “(a) Shares of beneficiaries abate in the following
order: [¶] . . . [¶] (2) Residuary gifts . . . . [¶] . . . [¶] (5) Specific gifts to persons
other than the transferor’s relatives.”4 (See § 21401; Burkett v. Capovilla, supra, 112
Cal.App.4th at p. 1452.) The objector argues the Edgecliffe house, which is a specific
gift to her, should have abated only after residuary gifts had been reduced or depleted
altogether. According to the objector, the residuary gifts must be sold prior to the
Edgecliffe house in order to provide for Ms. Brown’s needs. The trustee argues he is
authorized under the 2005 trust to apply trust principal to provide care and support for
Ms. Brown. We must then examine the 2005 trust language to determine whether the
trustee has authority to sell the Edgecliffe house as he proposes.
       We turn to the pertinent provisions of the 2005 trust—sections 3.03 and 5.02.
Section 3.03 of the 2005 trust grants the trustee broad authority to sell assets to provide
for Ms. Brown’s care. As noted previously, section 3.03 provides, “During the lifetime

4
        Section 21402 states in its entirety: “(a) Shares of beneficiaries abate in the
following order: [¶] (1) Property not disposed of by the instrument. [¶] (2) Residuary
gifts. [¶] (3) General gifts to persons other than the transferor’s relatives. [¶] (4)
General gifts to the transferor’s relatives. [¶] (5) Specific gifts to persons other than the
transferor’s relatives. [¶] (6) Specific gifts to the transferor’s relatives. [¶] (b) For
purposes of this section, a ‘relative’ of the transferor is a person to whom property would
pass from the transferor under Section 6401 or 6402 (intestate succession) if the
transferor died intestate and there were no other person having priority.”

                                              10
of the settlor, should the net income of the trust estate be insufficient to provide for the
care, maintenance, support, or desires of the settlor as hereinafter defined, the trustee may
from time to time, in the trustee’s sole and absolute discretion, pay to or apply for the
benefit of the settlor, such amounts from the principal of the trust estate as the trustee
deems necessary or advisable for the care, maintenance, support or desires of the settlor.”
Later, section 3.03 states, “[T]he trustee shall use broad discretion for the settlor’s rights
to withdraw principal, and rights of any remaindermen shall be considered of secondary
importance.” (Italics added.) Section 5.02 provides for the distribution of Ms. Brown’s
assets upon her death. As noted, section 5.02 provides after Ms. Brown’s death for the
distribution of the Edgecliffe house to the objector for the care of the cats.
       Construing these two sections together, we agree with the probate court that the
trustee is authorized by the 2005 trust to sell the Edgecliffe house. Ms. Brown is still
alive and no distributions of the 2005 trust estate to beneficiaries have occurred. The
trustee has a duty to provide for Ms. Brown’s care during her lifetime. Also, the trustee
has “sole and absolute discretion” to apply trust principal for Ms. Brown’s care. And
section 21400 provides that if Ms. Brown’s plan “would be defeated by abatement,” the
shares of beneficiaries are reduced as necessary to effectuate the 2005 trust’s plan or
purpose. (See Valentine v. Read, supra, 50 Cal.App.4th at p. 792; Witkin, op. cit., § 658,
p. 745.) Here, the 2005 trust requires the trustee to apply trust principal to provide for
Ms. Brown’s care. If the sale of assets becomes necessary, the 2005 trust expressly states
that all remainder interests, which includes the objector’s rights to the Edgecliffe house,
are secondary. Of further consequence is the precarious nature of the trust estate: Ms.
Brown’s conservatorship estate was out of funds as of December 31, 2013; the assisted
living costs are $4,000 per month; the conservator owes Kingsley Manor several months
of back payments for Ms. Browns care; there are additional costs for incidental expenses,
property taxes and maintenance and upkeep of the various properties; repairing the
Edgecliffe house is financially infeasible; and a contractor has provided an itemized
description of the work needed to repair the Edgecliffe house and it would cost over
$225,572.33 to repair the residence. As noted, the Edgecliffe house is appraised at only

                                              11
$685,000. The conservator also declared capital gains taxes will not be a significant
liability when the Edgecliffe house is sold.
       We express no opinion as to priorities for payment in the event that Ms. Brown
passes away and funds remain under the control of the trustee. As we have explained,
section 21400 provides the beneficiaries’ shares are reduced as necessary to effectuate the
2005 trust’s plan or purpose. (See Valentine v. Read, supra, 50 Cal.App.4th at p. 792;
Witkin, op. cit., § 658, p. 745.) The issue before us is whether the trustee may sell the
Edgecliffe house to provide for Ms. Brown’s care as required by the 2005 trust. Nothing
in the abatement statutes prevent such a sale. Pursuant to section 21405, subdivision (a),5
the probate court fixes the amount the trust’s distributees receive after abatement for any
purpose including the payment of Ms. Brown’s debts. (Recommendation Proposing New
Probate Code (Dec. 1989) 20 Cal. Law Revision Com. Rep. (1989) pp. 1984-1985.) The
probate court retains the authority to fix the amount that the objector will receive if Ms.
Brown passes away and funds remain in her estate. We leave that issue in the good hands
of the probate court.
       In terms of the abatement issue, one remaining contention of the objector warrants
brief comment. The objector contends that because the trust is irrevocable, the sale may
not proceed. This contention has no merit. The 2005 trust is an express trust because it
contains an explicit declaration of trust followed by a transfer of property to the trustee.
(Adler v. City of Pasadena (1962) 57 Cal. 2d 609, 618; Bainbridge v. Stoner (1940) 16
Cal. 2d 423, 428.) An express trust is one subject to the Probate Code. (§§ 82, subd.
(a)(1)6; 15000-15001, subd. (a); Meyers v. The Retirement Fund of Federated City

5
       Section 21405 states in its entirety: “(a) In any case in which there is abatement
when a distribution is made during estate administration, the court shall fix the amount
each distributee must contribute for abatement. The personal representative shall reduce
the distributee’s share by that amount. [¶] (b) If a specific gift must be abated, the
beneficiary of the specific gift may satisfy the contribution for abatement out of the
beneficiary’s property other than the property that is the subject of the specific gift.”
6
       Section 82 states in its entirety: “(a) ‘Trust’ includes the following: [¶] (1) An
express trust, private or charitable, with additions thereto, wherever and however created.
[¶] (2) A trust created or determined by a judgment or decree under which the trust is to

                                               12
Employees (2014) 223 Cal. App. 4th 1201, 1206-1207.) Further, section 82, subdivision
(b) excludes certain trust-like arrangements from coverage by the Trust Law. (See
§ 15000; Valentine v. Read, supra, 50 Cal.App.4th at p. 792.) None of the arrangements
identified in section 82, subdivision (b) have any of the characteristics of the 2005 trust in
our case. And, more importantly, the Probate Code does not exclude from coverage by
the Trust Law irrevocable trusts. The 2005 trust at issue is subject to the foregoing
statutory provisions which permit the sale of the Edgecliffe house under these
circumstances.
                                   C. The Proposed Sale


       We review the probate court’s order authorizing the sale of the Edgecliffe house
for an abuse of discretion. (Estate of Barthelmess (1988) 198 Cal. App. 3d 728, 735;
Estate of Da Roza (1947) 82 Cal. App. 2d 550, 553-554.) The probate court did not abuse
its discretion by approving the sale of the Edgecliffe house. No abuse of discretion
occurred given the precarious state of Ms. Brown’s estate as we have described in the
preceding section of this opinion. The probate court did not err by granting the petition
to confirm the sale of the Edgecliffe house.




be administered in the manner of an express trust. [¶] (b) ‘Trust’ excludes the
following: [¶] (1) Constructive trusts, other than those described in paragraph (2) of
subdivision (a), and resulting trusts. [¶] (2) Guardianships and conservatorships. [¶] (3)
Personal representatives. [¶] (4) Totten trust accounts. [¶] (5) Custodial arrangements
pursuant to the Uniform Gifts to Minors Act or the Uniform Transfers to Minors Act of
any state. [¶] (6) Business trusts that are taxed as partnerships or corporations. [¶] (7)
Investment trusts subject to regulation under the laws of this state or any other
jurisdiction. [¶] (8) Common trust funds. [¶] (9) Voting trusts. [¶] (10) Security
arrangements. [¶] (11) Transfers in trust for purpose of suit or enforcement of a claim
or right. [¶] (12) Liquidation trusts. [¶] (13) Trusts for the primary purpose of paying
debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any
kind. [¶] (14) Any arrangement under which a person is nominee or escrowee for
another.”

                                               13
                                   IV. DISPOSITION

       The probate court’s January 6, 2014 order is affirmed. Michael Wilson, as trustee
of the Betty Jean Brown Trust, dated September 1, 2005, may recover his appeal costs
from objector, Elisabeth Fife. Our previously entered stay order is vacated effective the
date of finality of this opinion. Any further stay of proceedings should be pursued before
our Supreme Court.


                                        CERTIFIED FOR PUBLICATION



                            TURNER, P. J.



We concur:



       MOSK, J.



       KRIEGLER, J.




                                            14